Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 11, 2016

                                    No. 04-12-00108-CV

                IN THE INTEREST OF M.G.N. and A.C.N., Minor Children,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-17947
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice


       The panel has considered the appellant’s second motion for rehearing on remand, and the
motion is DENIED.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court